t c memo united_states tax_court loretta jean randolph petitioner v commissioner of internal revenue respondent docket no filed date loretta jean randolph pro_se j anthony hoefer for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - respectively the issues for decision’ are whether petitioner realized income of dollar_figure under sec_61 a from the discharge_of_indebtedness whether she is liable under sec_6651 for the addition_to_tax for late filing and whether she is liable under sec_6654 for the addition_to_tax for failure to pay estimated_tax we hold that petitioner realized income of dollar_figure from the discharge_of_indebtedness and that she is liable for the additions to tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in kearney nebraska when she filed her petition in this case on or before date petitioner’s mother and stepfather the pattersons formed murl patterson inc a corporation organized under the laws of the state of nebraska corporation thereafter commencing on or about date and continuing at least through date the pattersons made a series of gifts of the corporation’s common_stock to their three daughters and their spouses by january additional issues determined by respondent in the notice_of_deficiency and not included by petitioner in the petition are deemed conceded see rule b petitioner and her now former spouse owned shares of the corporation’s stock out of a total of big_number shares outstanding on date petitioner received a check made payable to her in the amount of dollar_figure and written on an account maintained in the name of the corporation the check memo line contained the following notation big_number gift big_number loan also on date petitioner signed a promissory note note in which she promised to pay the corporation dollar_figure the note was payable on demand and did not provide for the payment of interest beneath petitioner’s signature was the typed instruction to see back the reverse side of the note contained the following typed statement unless sooner terminated as herein provided upon the deaths of both murl e patterson and dorothy e patterson this note shall be cancelled the pattersons signed and dated that statement as of date petitioner made no payments on the note on a schedule l balance_sheet filed with its corporate_income_tax return at trial petitioner objected to the admission of the corporation’s return and return on hearsay grounds we admitted the return under the so-called business records exception to the hearsay rule see fed r evid we deferred ruling on her objection to the return after consideration we admit the return also under the business record exception to the hearsay rule continued - the corporation listed the note among its assets as of yearend under the category trade notes and accounts_receivable in addition to petitioner’s dollar_figure note the assets included in the trade notes and accounts_receivable category included notes given to the corporation by petitioner’s two sisters relating to certain amounts they also had received from the corporation on a schedule l filed with its corporate_income_tax return the corporation listed the note among its assets as of the beginning of under the category trade notes and accounts_receivable during and the pattersons caused a reorganization of the corporation reorganization under which its assets were divided among it and three newly formed corporations e charity field farms inc charity mda farms inc mda and m d hay cattle co inc m d pursuant to the plan_of_reorganization during petitioner and her former spouse surrendered their shares of common_stock of the corporation in exchange for shares of common_stock of charity and m d neither the corporation nor charity mda or m d included the note as an asset as of yearend on the schedules l they filed continued at trial we also reserved ruling on objections to the following exhibits 10-r 16-p 19-p 32-p 35-p 36-p 37-p 38-p 39-p 44-p and 58-p the party offering each exhibit failed to overcome the objections to that exhibit at trial or in the briefs consequently we do not admit these exhibits richard randolph also received shares of charity’s class a voting preferred_stock - - with their corporate_income_tax returns for that year the record does not reveal whether at any time petitioner had assets sufficient to repay the dollar_figure during petitioner completed executed and submitted to the internal_revenue_service the service a form_1040 u s individual_income_tax_return for the taxable_year form_1040 before submitting the form_1040 petitioner struck the words penalties and perjury from the verification portion of that form jurat which appeared immediately above her signature before that action the jurat read under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the form_1040 reflected no tax_payments made for that year by petitioner either through withholding or estimated payments respondent determined that petitioner’s form_1040 did not constitute a valid federal_income_tax return because she did not sign it under penalty of perjury in the notice_of_deficiency respondent included dollar_figure in petitioner’s income on the ground that the corporation had relieved her indebtedness to it by that amount in connection with the reorganization in addition respondent determined that petitioner was liable for an addition_to_tax under sec_6651 because she had not filed a valid federal income return by its due_date and for - - an addition_to_tax under sec_6654 because she did not pay sufficient estimated_tax for opinion sec_61 provides that gross_income means all income from whatever source derived that section has been interpreted broadly to encompass all gains except those specifically exempted by congress see 348_us_426 gross_income however generally does not include the value of property acquired by gift or advancements in the nature of loans see sec_102 55_tc_85 34_bta_50 on the other hand it generally does include income from the discharge_of_indebtedness see sec_61 284_us_1 see also eg 23_f3d_1032 6th cir affg tcmemo_1992_673 88_tc_435 the gain to the debtor from the forgiveness of debt results from the freeing up of assets that otherwise would have been required to pay off the debt see united_states v kirby lumber co supra 106_tc_184 whether a debt has been discharged depends on the substance of the transaction see cozzi v commissioner supra when a debt has been canceled is determined on the facts and circumstances of each case see id miller trust v commissioner 76_tc_191 60_tc_535 petitioner bears the burden of proving that a discharge_of_indebtedness does not result in taxable_income see rule a miller trust v commissioner supra respondent contends that the corporation lent petitioner dollar_figure in and that the debt remained unpaid and an asset of the corporation until date when enforcement on the debt expired by operation of law respondent further contends that the corporation canceled petitioner’s obligation on the note during thus respondent asserts petitioner realized income during in the amount of dollar_figure from the discharge_of_indebtedness petitioner on the other hand contends that she realized no taxable_income during relating to the forgiveness of debt she maintains that when she received the dollar_figure from the corporation the pattersons had agreed to treat the payment as a the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began prior to date see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 ‘in support of this contention respondent relies on neb rev stat sec reissue which reads in pertinent part as follows actions on written contracts on foreign judgments or to recover collateral except as provided in subsection of this section an action upon a specialty or any agreement contract or promise in writing or foreign judgment can only be brought within five years - - gift according to petitioner the pattersons gifted dollar_figure of the dollar_figure during and agreed to gift the remaining dollar_figure over a 4-year period commencing in by canceling dollar_figure of her indebtedness to the corporation each year until the loan was paid in full petitioner claims that by yearend the pattersons had gifted the total dollar_figure to her by forgiving all of her indebtedness to the corporation a payment constitutes a gift if it is given ina spirit of ‘detached and disinterested generosity ’ out of affection respect admiration charity or like impulses ’ 363_us_278 the intent of the transferor determines whether a payment constitutes a gift or something else eg a loan or compensation_for services see id pincite see also 67_f3d_149 8th cir 323_f2d_706 8th cir affg tcmemo_1961_232 for tax purposes a valid debt requires the existence of an unconditional obligation to repay see milenbach v commissioner supra pincite midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir 56_tc_951 thus an essential element for a payment to constitute a loan is the existence of a debtor-creditor relationship ie there must be an intent on the part of the recipient of the funds - to make repayment and an intent on the part of the person advancing the funds to require repayment see 54_tc_905 24_tc_1150 we look to both testimony and objective facts to ascertain intent see 728_f2d_945 7th cir affg tcmemo_1983_98 321_f2d_598 3d cir affg 36_tc_446 testimony is not determinative particularly where it is contradicted by the objective evidence see busch v commissioner supra 397_f2d_537 7th cir affg tcmemo_1967_119 in the family context a transfer of money may be a gift or a loan see hughes v commissioner tcmemo_1992_438 furthermore in the case of a bona_fide loan a gift may subsegquently result should the loan be forgiven see id in the instant case the dollar_figure payment to petitioner came from the corporation and not directly from the pattersons generally a distribution by a corporation to a shareholder out of accumulated_earnings_and_profits may constitute a dividend taxable to the shareholder as ordinary_income see sec_301 sec_316 391_us_83 461_f2d_865 5th cir a formal dividend declaration is not required for a corporate distribution to constitute a dividend see sachs v commissioner f 2d - 8th cir affg 32_tc_815 153_f2d_602 5th cir affg a memorandum opinion of this court 74_tc_1513 all of the facts surrounding a transaction must be considered to determine whether a payment by a corporation to a taxpayer constitutes a dividend or something else eg a loan a gift or compensation_for services see 326_us_521 hardin v united_states supra see also milenbach v commissioner t c pincite a corporation’s cancellation of a shareholder’s indebtedness may constitute a constructive_dividend or compensation_for services see 340_f2d_27 6th cir affg per curiam tcmemo_1963_ see also estate of shapiro v commissioner tcmemo_1987_ petitioner introduced no evidence directed toward establishing the corporation’s intent in paying her dollar_figure during ’ the pattersons controlled the corporation and they played an integral part in the decision for the corporation this court does not consider statements in a brief as proof see rule b 99_tc_202 n 90_tc_1248 although petitioner indicated that she wished to testify at trial she declined to swear under oath or affirm or otherwise verify that her testimony would be true and made under penalty of perjury accordingly we could not permit her to testify see fed r evid dicarlo v commissioner tcmemo_1992_280 cf 989_f2d_1015 9th cir to make the payment to petitioner they would have been qualified to testify as to the corporation’s intent in making the payment petitioner however did not call them as witnesses the preponderance_of_the_evidence in the record supports respondent’s position that the corporation lent petitioner dollar_figure during the memo line on the corporation’s check to petitioner indicates that dollar_figure of the dollar_figure paid constituted a loan although the memo line further denotes that dollar_figure represented a gift other evidence contradicts that notation and nothing in the record explains the contradiction on the same day the corporation gave her the dollar_figure petitioner executed a note promising to pay it dollar_figure on demand in addition the corporation included the note as an asset valued at dollar_figure on its books and on the schedule l it filed with its tax returns furthermore the notation on the reverse of the note implies that the pattersons considered petitioner to be indebted to the corporation and that she would be required to adhere to the terms specified on its face unless the pattersons died before she paid off the note other evidence in the record including the testimony of one of petitioner’s sisters and of raymond a hervert the corporation’s attorney is either neutral on this issue or tends to support respondent’s position that the ‘neither party offered any evidence as to when the memo line was completed or identifying the author of the memo entry corporation lent petitioner dollar_figure during accordingly we find that petitioner has failed to prove that the dollar_figure was not a loan respondent determined that petitioner realized income during from the cancellation of indebtedness in support of that position respondent relies on the running of the period of limitations for enforcement of the note and the elimination of the note from the schedules l of the corporation and the three spinoff corporations petitioner did not submit any proof in support of her position that the pattersons forgave dollar_figure of the note each year for years resulting in the note’s being paid in full by the end of although not controlling the running of the period of limitations on the time within which the corporation could have commenced an action against petitioner to recover the debt supports respondent’s position see miller trust v commissioner t c pincite additional support for respondent’s determination is found in the manner in which the corporation handled the note on its return the corporation included the dollar_figure note as an asset at the beginning of on schedule l however neither the corporation nor any of the three spinoff corporations included the note on its tax_return as an asset at yearend petitioner introduced no evidence showing that the corporation forgave the note before the end of other evidence in the record is either neutral on this issue or tends to support respondent’s position that the corporation had not forgiven petitioner’s debt to it before the end of the failure of the corporation or any of the spinoff corporations to include the note on its tax_return as an asset at yearend supports respondent’s position that the corporation canceled petitioner’s indebtedness to it during petitioner has submitted no evidence which shows otherwise consequently we find that petitioner has failed to carry her burden of proving respondent’s determination incorrect and we sustain respondent’s determination that petitioner realized income during from the cancellation of indebtedness in the amount of dollar_figure addition_to_tax under sec_6651 a respondent also determined that petitioner is liable for the addition_to_tax under sec_6651 respondent contends that petitioner is liable for that addition_to_tax because she did not file a timely and valid tax_return according to petitioner does not claim nor does the record establish that the discharge occurred while she was insolvent accordingly we do not address the question of whether the so-called insolvency_exception would be applicable here see sec_108 70_f2d_95 5th cir revg 27_bta_651 88_tc_984 -- respondent the form_1040 was not a valid federal_income_tax return because petitioner failed to sign the form under penalty of perjury sec_6651 imposes an addition for failure to timely file a return unless it is shown that the failure was due to reasonable_cause and not due to willful neglect petitioner bears the burden_of_proof see rule a 84_tc_859 we agree with respondent that the form_1040 petitioner submitted to the service does not constitute a valid_return because she did not sign the return under penalty of perjury see sec_6065 see also eg 65_tc_68 affd without published opinion 559_f2d_1207 3d cir accordingly we sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 a addition_to_tax under sec_6654 a respondent further determined that petitioner is liable for an addition_to_tax under sec_6654 for respondent contends that petitioner is liable for the addition_to_tax under sec_6654 because she did not make any payments of estimated_tax during sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual unless -- - petitioner shows that a statutory exception applies imposition of the addition_to_tax under sec_6654 is automatic where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute see 99_tc_202 91_tc_874 75_tc_1 petitioner has offered no evidence to show that any of the statutory exceptions apply accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax under sec_6654 for the year in issue we have carefully considered all remaining arguments made by petitioner for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
